Exhibit 10.1
 
LOAN AND SECURITY AGREEMENT
 
By and Between
 
MERCATOR MOMENTUM FUND III, LP
 
As Lender
 
And
 
MEDICAL DISCOVERIES, INC.,
 
As Borrower
 
Dated as of September 7, 2007
 

--------------------------------------------------------------------------------




LOAN AND SECURITY AGREEMENT
 
This LOAN AND SECURITY AGREEMENT is made as of September 7, 2007 (the "Loan
Agreement"), by and Mercator Momentum Fund III, LP, a California limited
partnership (together with each of its successors, assigns and designees, the
"Lender"), as lender, and MEDICAL DISCOVERIES, INC., a Utah corporation
("Borrower"), as borrower, with reference to the following facts and
circumstances:
 
RECITALS
 
A. Borrower desires that Lender make available to Borrower a secured term credit
facility (the "Loan") in the amount of One Million Dollars ($1,000,000) (the
"Loan Amount").
 
B. The Loan shall be evidenced by, among other things, secured promissory notes,
in the form of Exhibit A attached hereto, in the aggregate principal amount not
to exceed One Million Dollars ($1,000,000) and executed by Borrower in favor of
Lender (together with all renewals, rearrangements, replacements, modifications,
substitutions, and extensions thereof, each, a “Note” and, collectively, the
“Notes”).
 
C. Borrower may draw on the Loan at such times as specified in the draw-down
schedule attached hereto as Exhibit C in accordance with that certain letter
agreement entitled the Permitted Payments by Medical Discoveries, Inc., dated of
even date herewith (the “Letter Agreement”) attached hereto as Exhibit B among
Lender, Borrower and the Emmes Group Consulting LLC, a California limited
liability company (the “Advisors”).
 
D. As a condition precedent to making the Loan to Borrower, Lender requires,
among other things, that Borrower grant to Lender a first priority fully
perfected security interest in the Collateral (as defined in Section 6) of
Borrower.
 
E. Lender has agreed to advance the Loan Amount to Borrower, and Borrower has
agreed to borrow the Loan Amount from Lender, on the terms and conditions
contained in this Loan Agreement, the Note and the Letter Agreement
(collectively, the “Loan Documents”).
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties, the parties agree as follows:
 
Section 1.   The Loan.
 
1.1  Agreement to Lend. In reliance upon the representations and warranties
contained herein and subject to compliance by Borrower with the terms and
conditions of this Loan Agreement, Lender hereby agrees to loan to Borrower an
amount not to exceed the Loan Amount, evidenced by the Notes, on the terms and
conditions set forth herein.
 
1.2  Interest on the Principal Indebtedness. Interest on the outstanding
principal indebtedness of the Loan shall accrue at the rate and be payable in
the manner and at the times set forth in the Notes.
 
- 2 -

--------------------------------------------------------------------------------


 
1.3  Manner of Payment. All payments hereunder or any other Loan Document shall
be made in accordance with the provisions hereof or thereof without setoff or
counterclaim as against the Lender, in lawful money of the United States
of America, free and clear of and without deduction for any taxes, fees or other
charges of any nature whatsoever imposed by any taxing authority.
 
1.4     Consideration for Loan. Lender and two affiliated investment funds
currently own warrants to purchase the following number of shares of Common
Stock: (i) Lender owns warrants to purchase 9,360,701 shares of Common Stock;
(ii) Mercator Momentum Fund, L.P. owns warrants to purchase up to 13,516,777
shares of Common Stock; and (iii) Monarch Pointe Fund, Ltd. owns warrants to
purchase up to 4,575,495 shares of Common Stock (the foregoing warrants are
herein collectively referred to as the “Outstanding Warrants”). Each of the
Outstanding Warrants has an exercise price of $0.1967 per share. In
consideration for agreeing to make the Loan and for the other agreements made by
Lender hereunder, Borrower and Lender agree that, concurrently with the
execution of this Agreement and the funding of the first $250,000 advance under
the Loan, (a) all of the Outstanding Warrants are being returned to Borrower and
cancelled by Borrower, and (b) Borrower is issuing to the holders of the
Outstanding Warrants new warrants (the “New Warrants”) to purchase the same
number of shares as the Outstanding Warrants. The New Warrants have an exercise
price of $0.01 per share, permit the holder to exercise the New Warrants on a
“cash-less” exercise basis, and have an expiration date of September 30, 2013.
The form of the New Warrants is attached hereto as Exhibit D.
 
Section 2.   Disbursement of Loan Proceeds.
 
2.1  Funding of Disbursement. Upon the fulfillment of all the conditions set
forth in this Section 2 to the disbursement of the proceeds of the Loan, or the
waiver of any such conditions in writing, and the delivery of an executed
Borrowing Certificate (as defined in and pursuant to the terms of the Letter
Agreement) and executed Note in conformity with the draw-down limit amounts set
forth in Exhibit B, Lender shall make disbursements to or at the direction of
Borrower up to the Loan Amount.
 
2.2  Conditions Precedent to Disbursement of Loan Proceeds. The obligation of
Lender to disburse to Borrower the proceeds of the Loan pursuant to the terms
hereof shall be subject to the fulfillment of the following conditions
precedent: 
 
(a)  The representations and warranties contained in Section 3 of this Agreement
or otherwise made on behalf of Borrower in connection with the Loan shall be
true and correct in all material respects. 
 
(b)  A Note, duly executed and delivered by Borrower;
 
(c)  A Borrowing Certificate, duly executed and delivered by Borrower, and
approved in accordance with the Letter Agreement;
 
- 3 -

--------------------------------------------------------------------------------


 
(d)  One or more UCC-1 Financing Statements covering the Collateral duly
executed by Borrower, and the assignment and delivery of such Collateral as
Lender may reasonably request; and
 
(e)  Such other documents, instruments and assurances as Lender may request in
its reasonable discretion in order to effect fully the purposes of this Loan
Agreement.
 
(f)  Trading in Borrower’s common stock (the “Common Stock”) shall not have been
suspended by the Securities and Exchange Commission (the “Commission”), the
Common Stock shall be listed for trading on a public securities trading system
or exchange, including the Pink Sheets, the Over-the-Counter Bulletin Board (the
“OTCBB”), the Nasdaq Capital Market, the Nasdaq Global Market, or any exchange.
 
(g)  The warrants issued in 2004 to the purchasers of Borrower’s currently
issued and outstanding shares of Series A Convertible Preferred Stock Offering
(the “2004 PIPE Investors”) shall have received from Borrower duly executed
amended warrants to purchase shares of Common Stock, which amended warrants
lower the exercise price to $0.01 per share and extend the expiration date to
September 30, 2013.
 
(h)  Lender shall have received from Borrower (i) a copy of the executed certain
Share Exchange Agreement between Borrower, Richard Palmer, and Mobius Risk Group
LLC, regarding the purchase by Borrower of all of the outstanding equity
interests of Global Clean Energy Holdings, LLC, a Delaware limited liability
company (“Global”), (ii) written confirmation that the transactions contemplated
by the Share Exchange Agreement have been consummated, (iii) written
confirmation that Borrower has commenced a financial audit by its certified
public accountant for the fiscal year ended December 31, 2006 and the
preparation of Borrower’s financial statements for the fiscal year ended
December 31, 2006 in accordance with general accepted accounting principles
(“GAAP”), and (iv) written confirmation that Borrower has commenced the
preparation of the delinquent annual and quarterly reports required to be filed
by it under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), including pursuant to Sections 13(a) or 15(d) of the Exchange Act (the
“SEC Reports”).
 
Section 3.   Representations and Warranties of Borrower. As an inducement to the
Lender to enter into the Loan Documents and to make the Loan as provided herein,
Borrower represents and warrants to the Lender that as of the Closing Date, each
of the following representations and warranties shall be true and correct in all
material respects:
 
3.1  Due Authorization; Organizational Documents.
 
(a)  Borrower (i) is a corporation duly formed, validly existing, in good
standing and qualified to do business under the laws of the State of Utah, and
is duly qualified and in good standing in each jurisdiction in which the
character of its business makes such qualification necessary, or, if not so
qualified, the failure to so qualify will not have a materially adverse effect
upon its financial condition, operation or business (a “Material Adverse
Effect”); (ii) Borrower has the requisite corporate power and authority to own
its properties and to carry on its businesses as now conducted; and (iii)
Borrower has the requisite corporate power and authority to make and carry out
this Loan Agreement, and each of the Loan Documents.
 
- 4 -

--------------------------------------------------------------------------------


 
(b)  True, correct and complete copies of the organizational documents of
Borrower, including any and all amendments thereto, have been delivered by
Borrower to Lender.
 
3.2  Loan Agreement, Note and Loan Documents Authorized. The execution, delivery
and performance of the Loan Documents by Borrower, are duly authorized and do
not require the consent or approval of any governmental body or other regulatory
authority; are not in contravention of or conflict with any law or regulation or
any term or provision of its organizational documents; and the Loan Documents
are valid and binding obligations of Borrower enforceable in accordance with
their terms.
 
3.3  Collateral.
 
(a)  Borrower is the sole owner of its rights in the Collateral, free and clear
of any liens and is fully authorized to grant the Security Interest in and to
pledge the Collateral. There is not on file in any governmental or regulatory
authority, agency or recording office an effective financing statement, security
agreement or transfer or any notice of any of the foregoing covering or
affecting any of the Collateral. So long as this Loan Agreement and Note shall
be in effect, Borrower shall not execute and shall not authorize the filing of
in any such office or agency any such financing statement or other document or
instrument (except to the extent filed or recorded in favor of Lender pursuant
to the terms of this Loan Agreement) without the prior written consent of
Lender.
 
(b)  Borrower represents and warrants that it has no place of business or
offices where its respective books of account and records are kept (other than
temporarily at the offices of its attorneys or accountants) or places where the
Collateral is stored or located, other than at its offices at (i) 1388 South
Foothill Drive, #266 Salt Lake City, Utah 84108 and (ii) 30103 West Gwinn Road
Prosser, Washington 99350.
 
(c)  Borrower shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business in Utah and may
not relocate such books of account and records unless it delivers to Lender at
least 30 days prior to such relocation (i) written notice of such relocation and
the new location thereof (which must be within the United States) and
(ii) evidence that appropriate financing statements and other necessary
documents have been filed and recorded and other steps have been taken to
perfect the Security Interest to create in favor of each of Lender a valid,
perfected and continuing first priority lien in the Collateral.
 
(d)  Borrower has no knowledge of any claim that any of the Collateral or
Borrower’s use of any Collateral violates the rights of any third party. There
has been no adverse decision of which Borrower is aware as to Borrower’s
exclusive (or nonexclusive, as the case may be) rights to use the Collateral in
any jurisdiction, and, to the knowledge of Borrower there is no proceeding
involving said rights pending or threatened before any court, judicial body,
administrative or regulatory agency, arbitrator or other governmental authority.
 
(e)  This Loan Agreement creates in favor of the Lender a valid security
interest in the Collateral, securing the payment and satisfaction of the
Obligations (as defined in Section 6), and, upon making all applicable filings,
a perfected first priority security interest in the Collateral. No authorization
or approval of or filing (other than the filings referred to in the immediately
preceding sentence) with or notice to any governmental authority or regulatory
body is required either: (i) for the grant by Borrower of, or the effectiveness
of, the Security Interest granted hereby or for the execution, delivery and
performance of this Loan Agreement by Borrower or (ii) for the perfection of or
exercise by Lender of its rights and remedies hereunder.
 
- 5 -

--------------------------------------------------------------------------------


 
(f)  On the date of execution of this Loan Agreement, Borrower authorizes each
Lender to file one or more financing statements under the UCC with respect to
the Security Interest for filing in the States of Utah, Washington and Texas,
and in such other jurisdictions as Lender deem necessary.
 
(g)  Borrower shall at all times maintain the Security Interest provided for
hereunder as a valid and perfected first priority security interest in the
Collateral in favor of Lender and insure that such Security Interest remains
senior to all existing and hereafter created security interests and liens.
Borrower shall safeguard and protect all Collateral. Borrower hereby agrees to
defend the same against any and all persons.
 
(h)  Borrower will not sell, transfer, lease or otherwise dispose of any of the
Collateral without the prior written consent of Lender. Notwithstanding the
foregoing, Lender here authorize Borrower to complete the sale of its rights to
that certain topical aromatase inhibitor cream that is has agreed to sell
Eucodis Pharmaceuticals Forschungs - und Entwicklungs GmbH, an Austrian company,
pursuant to the July 6, 2007 Sale and Asset Purchase Agreement (the “Eucodis
Sale”).
 
(i)  Borrower shall keep and preserve the tangible Collateral in good condition,
repair and order, and shall not knowingly operate or locate any such Collateral
(or cause to be operated or located) in any area excluded from insurance
coverage unless, in each case, where the failure to comply with the foregoing
provisions does not result in an adverse effect on the value of the Collateral
or on Lender’s security interest therein.
 
(j)  Borrower shall, within 10 days of obtaining knowledge thereof, advise
Lender, in sufficient detail, of any substantial change in all or any material
portion of the Collateral, and of the occurrence of any event which would have a
material adverse effect on the value of the Collateral or on Lender’s security
interest therein.
 
(k)  Borrower shall permit Lender and its representatives and agents upon prior
written consent to inspect the Collateral at any time during normal business
hours, and to make copies of records pertaining to any material item of
Collateral as may be reasonably requested by Lender from time to time.
 
(l)  Borrower shall promptly notify Lender in sufficient detail upon becoming
aware of any attachment, garnishment, execution or other legal process levied
against any Collateral and of any other information received by Borrower that
reasonably would be expected to have an adverse effect on the value of the
Collateral, the Security Interest or the rights and remedies of Lender
hereunder.
 
- 6 -

--------------------------------------------------------------------------------


 
(m)  Borrower shall not use or permit any Collateral to be used unlawfully or in
violation of any provision of this Agreement or any applicable statute,
regulation or ordinance or any policy of insurance covering the Collateral where
violation is reasonably likely to have a material adverse effect on Lender’s
rights in the Collateral or Lender’s ability to foreclose on the Collateral.
 
(n)  Borrower shall not grant to any person or entity any rights or interest in
or to any of the Collateral.
 
3.4  Change in Name. Borrower shall notify Lender of any change in Borrower’s
name or identity within 30 days of such change.
 
3.5  No Conflict. The execution, delivery and performance of the Loan Documents
will not breach or constitute a default under any agreement, indenture,
undertaking or other instrument to which Borrower is a party or by which it or
any of its properties may be bound or affected, and, other than in favor of
Lender, such execution, delivery and performance will not result in the creation
or imposition of (or the obligation to create or impose) any lien, charge or
encumbrance on, or security interest in, any of its properties pursuant to any
of the foregoing.
 
3.6  No Litigation. Except as disclosed to Lender in writing, there is no
litigation or other proceedings pending or, to the knowledge of Borrower,
threatened against or affecting it, or its properties or the Collateral and
Borrower is not in default with respect to any order, writ, injunction, decree
or demand of any court or other governmental or regulatory authority.
 
3.7  Consents. Except for the filing of the UCC-1 Financing Statements, no
consents, approvals, filings, permits or notices of, from, with or to any person
or entity are required on the part of Borrower in connection with the execution
of this Loan Agreement or any of the transactions contemplated hereby that have
not been duly obtained, made or given, as the case may be.
 
3.8  Solvency. None of the transactions contemplated hereby or by any other Loan
Document will be or have been made with an actual intent to hinder, delay or
defraud any present or future creditors of Borrower. After giving effect to the
transactions contemplated hereby and by each of the Loan Documents, Borrower
will not be left with an unreasonably small capital for the business or
transactions in which it is engaged or about to be engaged. 
 
3.9  No Bankruptcy Filing. Borrower is not contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of its assets or property, and Borrower
has no knowledge of any person or entity contemplating the filing of any such
petition against it.
 
3.10  Tax Filing. Borrower has paid or made adequate provision for the payment
of all federal, state and local taxes, charges and assessments payable by
Borrower, if any. Borrower believes that its tax returns properly reflect the
income and credits and losses of Borrower for the periods covered thereby,
subject only to reasonable adjustments required by the Internal Revenue Service
or other applicable tax authority upon audit. 
 
- 7 -

--------------------------------------------------------------------------------


 
3.11  Defenses. The Loan Documents are not subject to any valid right of
rescission, setoff, abatement, diminution, counterclaim or defense as against
the Lender and its successors and assigns in interest, including the defense of
usury, and the operation of any of the terms of the Loan Documents, or the
exercise of any right thereunder, will not render the Loan unenforceable, in
whole or in part, or subject to any right of rescission, setoff, abatement,
diminution, counterclaim or defense, including the defense of usury, and
Borrower has not taken any action which would give rise to the assertion of any
of the foregoing and no such right of rescission, setoff, abatement, diminution,
counterclaim or defense, including the defense of usury, has been asserted with
respect thereto.
 
3.12  Enforceability. The Loan Documents executed by Borrower have been duly and
validly authorized, executed and delivered by Borrower, and are valid, legal,
binding and enforceable obligations of Borrower, subject as to enforcement to
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditor's rights and to general principles of equity
limiting the availability of equitable remedies, to the extent the effect of
such laws and principles are not waivable under law or in equity.
 
3.13  ERISA.
 
(a)  Borrower is not an employee benefit plan subject to Title IV of the
Employee Retirement Income Security Act of 1974 (as amended from time to time,
"ERISA");
 
(b)  Neither Borrower nor any ERISA Affiliate (as hereinafter defined) of
Borrower maintains, sponsors, contributes to or is obligated to contribute to,
or during the 5 years ending on the date of the execution and delivery of this
Loan Agreement has maintained, sponsored, contributed to or was obligated to
contribute to, any employee pension benefit plan (as defined in Section 3(2) of
ERISA) (a "Plan") which is subject to Title IV of ERISA or section 302 of ERISA
or section 412 of the Internal Revenue Code of 1986, as amended (the “Code”).
"ERISA Affiliate" means Borrower and all other entities (whether or not
incorporated) which, together with Borrower, would be treated as a single
employer under any or all of Sections 414(b), (c) or (m) of the Code; and
 
(c)  No employee welfare benefit plan (as defined in Section 3(1) of ERISA
("Welfare Plan")) which Borrower or any ERISA Affiliate maintains, sponsors,
contributes to or is obligated to contribute to, provides benefits, including,
without limitation, death or medical benefits (whether or not insured), with
respect to any current or former employee of Borrower beyond their retirement or
other termination of service other than (a) coverage mandated by applicable law,
(b) retirement or death benefits under any Plan or (c) disability benefits under
any Welfare Plan that have been fully provided for by insurance or otherwise.
 
3.14  Investment Company. Borrower is not now required and will not be required
to register under the Investment Company Act of 1940, as amended.
 
- 8 -

--------------------------------------------------------------------------------


 
3.15  Financial Information. The historical financial data concerning Borrower
that has been delivered by Borrower to the Lender, consisting of the unaudited,
internally prepared balance sheet and income statement for the period ending
September 30, 2006, is true, complete and correct in all material respects and
fairly presents the financial condition of the persons or entities covered
thereby as of the date of such reports. Since the delivery of such data, except
as otherwise disclosed in writing to the Lender, there has been no material
adverse change in the assets, liabilities or financial position of Borrower or
in the results of operations of Borrower. Borrower has not incurred any
obligation or liability, contingent or otherwise, not reflected in such
financial data which could reasonably be expected to cause a Material Adverse
Effect.
 
3.16  Use of Funds. The Loan Amount is to be used by Borrower as set forth on
that certain Use of Proceeds Plan, attached hereto as Schedule 3.16, and for no
other purpose.
 
Section 4.   Affirmative Covenants. Borrower hereby covenants and agrees that,
so long as any portion of the Loan Amount remains unpaid or any other amount is
owing to the Lender under any of the Loan Documents:
 
4.1  Maintenance of Existence and Properties. Borrower shall preserve and
maintain its existence and all rights, privileges and franchises necessary in
the normal conduct of its business, except those rights, privileges and
franchises the failure of which to maintain will not result in a Material
Adverse Effect, and keep the property that is useful or necessary in its
business in good working order and condition, and from time to time make or
cause to be made all needed repairs, renewals and replacements thereto. Borrower
shall at all times comply in all material respects with, and shall cause
Borrower’s properties to comply in all material respects with applicable law. 
 
4.2  SEC Reports; Financial Statements. Borrower will file all delinquent SEC
Reports by October 31, 2007. Borrower will file all other SEC Reports on a
timely basis or will timely file a valid extension of such time of filing and
will file any such SEC Reports prior to the expiration of any such extension.
All of the financial statements included in the delinquent SEC Reports and any
registration statement will be prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and will fairly
present in all material respects the financial position of Borrower as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
4.3  Registration Statement. Within 30 days after filing all delinquent SEC
Reports, Borrower will file a post-effective amendment Registration Statement on
Form SB-2 (Registration No. 0333-121635) that registers for the resale certain
shares of Common Stock issuable upon conversion of the Series A Convertible
Preferred Stock (the “Registrable Securities”) on a continuous basis pursuant to
Rule 415 (the “Registration Statement”), and after such post-effective amendment
has been declared effective, will until the earlier of (i) the date that all of
the Registrable Securities have been sold, or (ii) the date that Borrower
receives an opinion of counsel to Borrower that all of the Registrable
Securities may be freely traded without registration under the Securities Act,
under Rule 144 promulgated under the Securities Act or otherwise, shall amend
the Registration Statement or supplement the prospectus to the Registration
Statement, as may be required, to cause the Registration Statement to include
sufficient Registrable Securities.
 
- 9 -

--------------------------------------------------------------------------------


 
4.4  Proxy Statement; Amendment of Articles of Incorporation. By no later than
October 30, 2007, Borrower shall prepare and mail to the shareholders of
Borrower proxy materials or other applicable materials requesting authorization
to amend Borrower’s articles of incorporation or other organizational document
to increase the number of shares of Common Stock which Borrower is authorized to
issue to 350,000,000 shares of Common Stock in order to have available a
sufficient number of authorized but unissued shares of Common Stock to comply
with its obligations to issue shares of Common Stock upon the conversion of the
outstanding shares of Series A Convertible Preferred Stock and upon the exercise
of the Warrants owned by the 2004 PIPE Investors. In connection therewith,
Borrower’s board of directors shall (a) adopt proper resolutions authorizing
such increase, (b) recommend to and otherwise use its best efforts to promptly
and duly obtain shareholder approval to carry out such resolutions (and hold a
special meeting of the shareholders as soon as practicable, but in any event not
later than the 60th day after delivery of the proxy or other applicable
materials relating to such meeting) and (c) within five business days of
obtaining such shareholder authorization, file an appropriate amendment to
Borrower’s articles of incorporation or other organizational document to
evidence such increase.
 
4.5  OTCBB. Within 10 business days after Borrower has filed all delinquent SEC
Reports, Borrower will apply to be quoted on the OTCBB, and after such listing
is granted, will comply with all rules of, and satisfy all requirements to
maintain quotation on, the OTCBB.
 
4.6  Inspection of Financial Records; Discussions. Borrower shall (i) keep
proper books of records and accounts in which full, true and correct entries in
conformity with GAAP or as otherwise required under any Loan Document and under
all applicable law shall be made of all dealings and transactions in relation to
its business and activities, and (ii) upon reasonable notice to permit
representatives of the Lender and its agents and regulatory authorities to
examine and make copies of, or abstracts from, any of its financial records at
any reasonable time during normal business hours and as often as may reasonably
be desired by the Lender and to discuss the business, operations, properties and
financial and other conditions of Borrower with officers of Borrower and with
its independent certified public accountants. After the occurrence and during
the continuance of an Event of Default, Borrower shall pay any reasonable costs
and expenses incurred by the Lender to examine Borrower's accounting records, as
the Lender shall reasonably determine to be necessary or appropriate in the
protection of the Lender’s interest. 
 
4.7  Notices. Promptly upon becoming aware thereof, Borrower shall give written
notice to the Lender of (i) any claims, proceedings or disputes (whether or not
purportedly on behalf of Borrower) against, or to Borrower's knowledge,
threatened or affecting Borrower which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect or which involve in the
aggregate monetary amounts in excess of $50,000, (ii) the occurrence of any
Event of Default hereunder, or (iii) any Material Adverse Effect. If requested
by the Lender, Borrower shall deliver an Officer's Certificate of Borrower
specifying the nature and details of any of the foregoing matters and the
actions taken and proposed to be taken by Borrower in response thereto.
 
- 10 -

--------------------------------------------------------------------------------


 
4.8  Expenses. Borrower shall pay, indemnify and save harmless the Lender with
respect to all taxes (other than income or franchise taxes or taxes caused by
actions or elections of the Lender) and all reasonable out-of-pocket expenses
(including, without limitation, reasonable fees and disbursements of counsel and
special local counsel) incident to enforcement and administration of the Loan
Documents and the negotiation and preparation of any amendments, waivers and
renewals relating to any thereof and the protection of the rights of the Lender
under the Loan Documents whether by judicial proceedings or otherwise,
including, without limitation, in connection with bankruptcy, insolvency,
liquidation, reorganization, moratorium or other similar proceedings involving
Borrower or a "workout" of the Loan. The Loan shall not be considered to have
been paid in full unless all obligations under this Section 4.8 shall have been
fully performed (except for contingent indemnification obligations for which no
claim has actually been made). Reasonable expenses incurred by Lender in
connection with considering any request by Borrower for approval, modification
or waiver shall be paid or reimbursed to Lender by Borrower regardless of
whether approved by Lender.
 
4.9  Loan Documents. Borrower shall comply with and observe all terms and
conditions of the Loan Documents.
 
4.10  Taxes. Borrower shall promptly pay or cause to be paid all lawful taxes
and governmental charges or levies imposed upon Borrower or upon any property,
either real, personal or mixed, except for those which are immaterial in amount
or are being contested in good faith by appropriate proceedings and as to which
contested charges or levies Borrower has notified the Lender and as to which, if
required by the Lender in its reasonable discretion, Borrower has posted good
and sufficient security without recourse to the Collateral.
 
4.11  Qualification to do Business. Borrower will continue to be in good
standing and qualified to do business in Utah and in each jurisdiction where it
is required to be qualified in order to conduct its business, except where
failure to be so qualified would not have a Material Adverse Effect. 
 
4.12  ERISA. Borrower shall comply with any applicable provisions of ERISA, the
noncompliance with which would have a Material Adverse Effect, and not be an
"employee benefit plan" as defined in ERISA or a "plan" as defined in Section
4975 of the Code, nor will Borrower hold "plan assets" as that term is defined
in the Regulation issued by the United States Department of Labor at 29 C.F.R.
2510.3-101.
 
- 11 -

--------------------------------------------------------------------------------


 
4.13  Further Assurances. Borrower shall at Borrower's sole cost and expense:
 
(a)  furnish to the Lender all instruments, documents, certificates, and
agreements required to be furnished pursuant to the terms of the Loan Documents
or reasonably requested by the Lender in connection therewith;
 
(b)  execute and deliver to the Lender such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
or desirable, to evidence, preserve and/or protect the Collateral at any time
securing or intended to secure the Note, as the Lender may reasonably require;
and
 
(c)  do and execute all and such further lawful and reasonable acts, documents,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Loan Agreement and the other Loan Documents, as the
Lender shall reasonably require from time to time including, without limitation,
timely filing or refiling continuations and any assignments of any UCC-1
Financing Statements in the appropriate filing offices.
 
Section 5.   Negative Covenants. Borrower hereby agrees that, so long as the
Loan remains unpaid, Borrower has any Obligation to Lender or any other amount
is owing to the Lender under any of the Loan Documents, Borrower shall not,
without Lender’s written consent, directly or indirectly:
 
5.1  Pay declare or set apart for such payment, any dividend or other
distribution;
 
5.2  Redeem, repurchase or otherwise acquire capital stock of Borrower;
 
5.3  Create, incur, assume or suffer to exist any liability for borrowed money
(other than trade creditors in the ordinary course of business);
 
5.4  Lend money, give credit or make advances to any person, firm, joint venture
or corporation, including, without limitation, officers, directors, employees,
subsidiaries and affiliates of Borrower (except for in the ordinary course of
business);
 
5.5  Assume, guarantee, endorse, contingently agree to purchase or otherwise
become liable upon the obligation of any person, firm, partnership, joint
venture or corporation, except by the endorsement of negotiable instruments for
deposit or collection;
 
5.6  Use any of the proceeds received form this Loan Agreement in a manner other
than as set forth in the Use of Proceeds Plan or to repay debt obligations owed
to current or former officers, directors, employees, or shareholders of Borrower
(except that Borrower may pay Dave Walker his accrued directors’ fee of $30,000
and $90,000 of accrued fees of Advisors, the consulting company affiliated with
Martin Schroeder);
 
5.7  Liquidate or dissolve or enter into any consolidation, merger, partnership,
joint venture, syndicate or other combination;
 
- 12 -

--------------------------------------------------------------------------------


 
5.8  Purchase, acquire or lease any property from, or sell, transfer or lease
any property to, or lend or advance any money to, or borrow any money from, or
guarantee any obligation of, or acquire any stock, obligations or securities of,
or enter into any merger or consolidation agreement, or any management
or similar agreement with, any affiliate of Borrower, or enter into any other
transaction or arrangement or make any payment to (including, without
limitation, on account of any management fees, service fees, office charges,
consulting fees, technical services charges or tax sharing charges) or otherwise
deal with, in the ordinary course of business or otherwise, any affiliate of
Borrower;
 
5.9  Without the consent of Lender, conduct any business activity that would
violate any of the provisions of Borrower's organizational documents, or amend
Borrower's organizational documents in a manner which would cause any
representation set forth in the Loan Agreement to become untrue; or
 
5.10  Change its fiscal year.
 
Section 6.   Security Agreement. As security for the payment or performance, as
the case may be, in full of the Obligations (as defined herein), Borrower hereby
bargains, sells, conveys, assigns, sets over, mortgages, pledges, hypothecates
and transfers to Lender, its successors and assigns, and hereby grants to
Lender, its successors and assigns, a security interest in and lien on (the
“Security Interest”), all of Borrower’s right, title and interest in, to and
under the Collateral (as defined herein). As used herein, the term “Obligations”
shall mean and refer to (a) the due and punctual payment by Borrower of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether such interest is allowed or allowable as a claim in such proceeding)
on the Loan, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether such monetary obligations are allowed or
allowable as a claim in such proceeding), of Borrower to the Lender under the
Loan Documents, and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of Borrower under or pursuant to the
Loan Documents. As used herein, the term “Collateral” shall mean and refer to
Borrower’s right, title and interest in, to and under all of the following (a)
accounts, (b) chattel paper, (c) documents, (d) equipment, (e) general
intangibles, (f) goods, (g) instruments, (h) insurance relating to the
Collateral, (i) intellectual property (including all inventions, designs,
patents, copyrights and trademarks), (j) inventory, (k) other goods and other
personal property of Borrower, whether tangible or intangible, (l) records, and
(m) proceeds, products, substitutions, accessions, rents and profits of or in
respect of any of the foregoing, in each case as defined under the Uniform
Commercial Code, as in effect in any relevant jurisdiction (the “UCC”), and
whether now owned or hereafter created or acquired and wherever located.
 
6.1  Duty To Hold In Trust. Upon the occurrence and during the continuation of
any Event of Default, Borrower shall, upon receipt by it of any revenue, income
or other sums subject to the Security Interest, or of any check, draft, note,
trade acceptance or other instrument evidencing an obligation to pay any such
sum, hold the same in trust for Lender and shall upon request by Lender
forthwith endorse and transfer any such sums or instruments, or both, to Lender
for application to the satisfaction of the Obligations.
 
- 13 -

--------------------------------------------------------------------------------


 
6.2  Rights and Remedies Upon Default. Upon the occurrence and during the
continuation of any Event of Default, Lender shall have the right to exercise
all of the remedies conferred hereunder and under the Notes, and Lender shall
have all the rights and remedies of a secured party under the UCC. Without
limitation, Lender shall have the following rights and powers upon and during
the continuance of an Event of Default:
 
(a)  Lender shall have the right to take possession of all tangible
manifestations or embodiments of the Collateral and, for that purpose, without
breaching the peace enter, with the aid and assistance of any person previously
identified to, and approved in writing by, Borrower, any premises where the
Collateral, or any part thereof, is placed and remove the same, and Borrower
shall assemble the Collateral and make it available to Lender at Borrower’s
premises.
 
(b)  Lender shall have the right to assign, sell, or otherwise dispose of and
deliver all or any part of the Collateral, at public or private sale or
otherwise, either with or without special conditions or stipulations, for cash
or on credit (for United States Dollars or such other currency as it may choose)
or for future delivery, in such parcel or parcels and at such time or times and
at such place or places, and upon such terms and conditions as Lender may deem
commercially reasonable, all without (except as shall be required by applicable
statute and cannot be waived) advertisement or demand upon or notice to Borrower
or right of redemption of Borrower, which are hereby expressly waived. Upon each
such sale, assignment or other transfer of Collateral, Lender may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of Borrower, which are hereby waived and released.
 
(c)  Lender may sublicense, to the same extent Borrower is permitted by law and
contract to do so, whether on an exclusive or non-exclusive basis, any of the
Collateral throughout the world for such period, on such conditions and in such
manner as Lender shall, in its reasonable discretion, determine.
 
(d)  Lender may (without assuming any obligations or liabilities thereunder), at
any time, enforce (and shall have the exclusive right to enforce) against
licensee or sublicensee all rights and remedies of Borrower in, to and under any
license agreement with respect to such Collateral, and take or refrain from
taking any action thereunder.
 
(e)  Lender may, in order to implement the assignment, license, sale or other
disposition of any of the Collateral pursuant to this Section, execute and
deliver on behalf of Borrower one or more instruments of assignment of the
Collateral in form suitable for filing, recording or registration in any
jurisdictions as Lender may determine advisable.
 
(f)  In the event that any Lender shall recover from Borrower or the Collateral
more than its pro rata share of the Obligations owed to all Lender hereunder,
whether by agreement, understanding or arrangement with Borrower or any other
person, set off or other means, such Lender shall immediately deliver or pay
over to the other Lender its pro rata portion of any such recovery in the form
received.
 
- 14 -

--------------------------------------------------------------------------------


 
6.3  Applications of Proceeds; Expenses.
 
(a)  The proceeds of any such sale, sublicense or other disposition of the
Collateral hereunder shall be applied first, to the expenses of retaking,
holding, storing, processing and preparing for sale, selling, and the like
(including, without limitation, any taxes, fees and other costs incurred in
connection therewith) of the Collateral, to the reasonable attorneys’ fees and
expenses incurred by Lender in enforcing its rights hereunder and in connection
with collecting, storing and disposing of the Collateral, and then to
satisfaction of the Obligations, and to the payment of any other amounts
required by applicable law, after which Lender shall pay to Borrower any surplus
proceeds. If, upon the sale, license or other disposition of the Collateral, the
proceeds thereof are insufficient to pay all amounts to which Lender is legally
entitled, Borrower will be liable for the deficiency. To the extent permitted by
applicable law, Borrower waives all claims, damages and demands against Lender
arising out of the repossession, removal, retention or sale of the Collateral,
unless due to the gross negligence or willful misconduct of Lender.
 
(b)  Borrower agrees to pay all out-of-pocket fees, costs and expenses
reasonably incurred in connection with any filing required hereunder, including,
without limitation, any financing statements, continuation statements, partial
releases and/or termination statements related thereto or any expenses of any
searches reasonably required by Lender. Borrower shall also pay all other claims
and charges which in the reasonable opinion of Lender would reasonably be
expected to prejudice, imperil or otherwise affect the Collateral or the
Security Interest therein. Borrower will also, upon demand, pay to the Lender
the amount of any and all reasonable expenses, including the reasonable fees and
expenses of counsel and of any experts and agents, which Lender may incur in
connection with the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Collateral.
 
6.4  Responsibility for Collateral. Borrower assumes all liabilities and
responsibility in connection with all Collateral, and the obligations of
Borrower hereunder or under the Notes shall in no way be affected or diminished
by reason of the loss, destruction, damage or theft of any of the Collateral or
its unenforceability or unavailability for any reason.
 
6.5  Security Interest Absolute. In the event that at any time any transfer of
any Collateral or any payment received by Lender hereunder shall be deemed by
final order of a court of competent jurisdiction to have been a voidable
preference or fraudulent conveyance under the bankruptcy or insolvency laws of
the United States, or shall be deemed to be otherwise due to any party other
than Lender, then, in any such event, Borrower’s obligations hereunder shall
survive, and shall not be discharged or satisfied by any prior payment thereof,
but shall remain a valid and binding obligation enforceable in accordance with
the terms and provisions hereof. Borrower waives all right to require Lender to
proceed against any other person or to apply any Collateral which Lender may
hold at any time, or to marshal assets, or to pursue any other remedy. To the
extent permitted by applicable law, Borrower waives any defense arising by
reason of the application of the statute of limitations to any obligation
secured hereby.
 
- 15 -

--------------------------------------------------------------------------------


 
6.6  Term of Security Interest. The Security Interest shall terminate on the
date on which all payments under the Notes have been made in full and all other
Obligations have been paid or discharged in full. Upon such termination, Lender,
at the request and at the expense of Borrower, will join in executing any
termination statement and other filings with respect to any financing statement
executed and filed pursuant to this Agreement or required for evidencing
termination of the Security Interest.
 
6.7  Power of Attorney; Further Assurances. Borrower authorizes Lender, and does
hereby make, constitute and appoint the Lender, and its officers, agents,
successors or assigns with full power of substitution, as Borrower’s true and
lawful attorney-in-fact, with power, in its own name or in the name of Borrower,
to, after the occurrence and during the continuance of an Event of Default, (i)
endorse any notes, checks, drafts, money orders, or other instruments of payment
(including payments payable under or in respect of any policy of insurance) in
respect of the Collateral that may come into possession of Lender; (ii) to sign
and endorse any UCC financing statement or any invoice, freight or express bill,
bill of lading, storage or warehouse receipts, drafts against Borrower,
assignments, verifications and notices in connection with accounts, and other
documents relating to the Collateral; (iii) to pay or discharge taxes, liens,
security interests or other encumbrances at any time levied or placed on or
threatened against the Collateral; (iv) to demand, collect, receipt for,
compromise, settle and sue for monies due in respect of the Collateral; and (v)
generally, to do, at the option of Lender, and at Borrower’s expense, at any
time, or from time to time, all acts and things which Lender deem necessary to
protect, preserve and realize upon the Collateral and the Security Interest
granted therein, in order to effect the intent of this Loan Agreement and the
Notes, all as fully and effectually as Borrower might or could do; and Borrower
hereby ratifies all that said attorney shall lawfully do or cause to be done by
virtue hereof. This power of attorney is coupled with an interest and shall be
irrevocable for the term of this Loan Agreement.
 
(a)  On a continuing basis, Borrower will make, execute, acknowledge, deliver,
file and record, as the case may be, with the proper filing and recording places
in any jurisdiction, including, without limitation, the State of Utah, all such
instruments, and take all such action as necessary to perfect the Security
Interest granted hereunder and otherwise to carry out the intent and purposes of
this Loan Agreement, or for assuring and confirming to Lender the grant or
perfection of a first priority security interest in all the Collateral.
 
(b)  Borrower hereby irrevocably appoints Lender as Borrower’s attorney-in-fact,
with full authority in the place and stead of Borrower and in the name of
Borrower, from time to time in Lender’s discretion, to file, in its sole
discretion, one or more financing or continuation statements and amendments
thereto, relative to any of the Collateral.
 
6.8  Termination and Release. The Security Interest shall terminate when all
Obligations have been finally and indefeasibly paid in full. Upon the
effectiveness of any written consent to the release of the Security Interest in
any Collateral, the Security Interest in such Collateral shall be automatically
released. Upon any sale, transfer or other disposition of Collateral permitted
by the Loan Documents and Section 3(j) hereof, the Security Interest in such
Collateral shall be automatically released (other than to the extent any such
sale, transfer or other disposition of such Collateral would, immediately after
giving effect thereto, result in the receipt by Borrower of any other property
(whether in the form of Proceeds or otherwise) that would, but for the release
of the Security Interest therein pursuant to this clause, constitute Collateral,
in which event the Lien created hereunder shall continue in such property). In
connection with any termination or release pursuant to this Section, Lender
shall execute and deliver to Borrower, at Borrower’s own cost and expense, all
UCC termination statements and similar documents that Borrower may reasonably
request to evidence such termination or release.  Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
Lender.
 
- 16 -

--------------------------------------------------------------------------------


 
Section 7.   Defaults and Remedies.
 
7.1  Events of Default. The occurrence of any of the following events shall be
an “Event of Default” hereunder:
 
(a)  Borrower fails to make any payment to Lender of principal, interest or any
other amount due under the Note, this Loan Agreement, or any other Loan Document
(other than payments described in (b) below), or fails to deliver or deposit
funds with Lender as required under the Note, this Loan Agreement, or any other
Loan Document, and any such failure remains uncured for three (3) business days
following delivery to Borrower by Lender of written notice thereof.
 
(b)  The occurrence of an Event of Default (subject to any applicable notice or
cure periods set forth therein) under the Note or any other Loan Document (as
“Event of Default” is defined in the Note).
 
(c)  Lender fails to have a legal, valid, binding and enforceable first priority
lien on the Collateral or any portion thereof.
 
(d)  Any written representation, warranty, certification, declaration or
disclosure made to Lender by Borrower was intentionally false or misleading on
the date as of which made, whether or not that representation, warranty,
certification, declaration or disclosure appears in this Loan Agreement or any
other Loan Document; or any such written representation, warranty,
certification, declaration or disclosure made to Lender proves to be false or
misleading on the date on which made, and such false or misleading
representation, warranty, certification, declaration or disclosure involves,
concerns or results in acts, circumstances or the change of circumstances
constituting a Material Adverse Effect.
 
(e)  Borrower fails to perform, observe or comply with any obligation, covenant
or agreement of Borrower under this Loan Agreement or under any other Loan
Document and such failure remains uncured 5 business days following delivery to
Borrower of written notice of such failure from Lender.
 
(f)  Any one or more of the following occurs:
 
(i)  A general assignment for the benefit of creditors by Borrower; or
 
- 17 -

--------------------------------------------------------------------------------


 
(ii)  The filing of a voluntary petition by Borrower in bankruptcy, insolvency,
reorganization or liquidation, or any other petition under any section or
chapter of the Bankruptcy Code or any similar law, whether state, federal,
foreign, or otherwise, for the relief of debtors; or
 
(iii)  The filing of any involuntary petition or any other petition against
Borrower under any section or chapter of the Bankruptcy Code, or any similar
law, whether state, federal or otherwise, relating to insolvency,
reorganization, or liquidation, or for the relief of debtors, by the creditors
of Borrower, said petition remaining undischarged for a period of sixty (60)
days; or
 
(iv)  The application by Borrower or the consent or acquiescence by Borrower to
an application for the appointment of a custodian, receiver, conservator,
trustee, or similar official for Borrower or for a substantial part of the
property or business of Borrower; or
 
(v)  Attachment, execution or judicial seizure (whether by enforcement of money
judgment, by writ or warrant of attachment, or by any other process) of all or
any part of the assets of Borrower, such attachment, execution or other seizure
remaining undismissed or undischarged for a period of sixty (60) days after the
levy thereof, or, in any event, later than five days prior to the date of any
proposed sale thereunder; or
 
(vi)  The admission in writing by Borrower of its inability to pay its debts or
perform its obligations as they become due.
 
(g)  Borrower fails to own good title to the Collateral or any portion thereof.
 
7.2  Remedies. At any time after the occurrence of an Event of Default, Lender
shall, in addition to the rights and remedies set forth in Section 7, have the
right to declare any or all of the outstanding Loan Amount to be due and payable
immediately.
 
7.3  Remedies are Cumulative. All remedies contained in the Loan Documents are
cumulative and not exclusive, and Lender shall also have all other remedies
provided by law or in any other agreement between Borrower and Lender. No delay
or failure by Lender to exercise any right or remedy will be construed to be a
waiver of that right or remedy or of any default or Event of Default by
Borrower. Lender may exercise any one or more of its rights and remedies at its
option without regard to the adequacy of its security.
 
Section 8.   Miscellaneous Provisions.
 
8.1  Assignment. This Loan Agreement shall inure to the benefit of and be
binding upon Borrower, Lender and its respective successors, assigns and
designees. Borrower may not assign its rights or interest hereunder or under the
other Loan Documents. Any Lender may assign any or all of its rights under this
Loan Agreement to any person to whom such Lender assigns or transfers any
Notes. 
 
- 18 -

--------------------------------------------------------------------------------


 
8.2  Agents. The Lender may use one or more agents or servicers to perform its
obligations hereunder or under the other Loan Documents.
 
8.3  Cumulative Rights; No Waiver. The rights, powers and remedies of the Lender
hereunder are cumulative and in addition to all rights, powers and remedies
provided under any and all agreements between Borrower and the Lender relating
hereto, at law, in equity or otherwise. Any delay or failure by Lender to
exercise any right, power or remedy shall not constitute a waiver thereof by the
Lender, and no single or partial exercise by the Lender of any right, power or
remedy shall preclude other or further exercise thereof or any exercise of any
other rights, powers or remedies. No delay or omission of the Lender to exercise
any right or remedy accruing upon any Event of Default shall impair any such
right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein. In particular, and not by way of limitation, by accepting
payment after the due date of any amount payable under this Loan Agreement, the
Note or any other Loan Document, the Lender shall not be deemed to have waived
any right either to require prompt payment when due of all other amounts due
under this Loan Agreement, the Note or the other Loan Documents, or to declare a
default for failure to effect prompt payment of any such other amount. Every
right and remedy given by this Section or by law to the Lender may be exercised
from time to time, and as often as may be deemed expedient by the Lender and may
be pursued singly, concurrently or otherwise, at such time and in such order as
the Lender may determine in the Lender's sole discretion. 
 
8.4  Survival of Representations. Borrower agrees that all of the
representations and warranties, covenants and agreements of Borrower set forth
herein and in the other Loan Documents are made as of the date hereof (except as
expressly otherwise provided) and shall survive the delivery of the Note and the
making of the Loan and continue for as long as any amount remains owing to the
Lender under any Loan Documents. All representations, warranties, covenants and
agreements made in the Loan Documents shall be deemed to have been relied upon
by the Lender notwithstanding any investigation heretofore or hereafter made by
the Lender or on its behalf.
 
8.5  Notices to Parties. All notices or other communications hereunder or under
any other Loan Document by any party to any other party shall be in writing
unless otherwise provided for herein and shall be served by hand, certified or
registered mail, postage prepaid, return receipt requested, or facsimile
transmission confirmed by certified or registered mail. All such notices or
other communications shall be deemed to have been sufficiently given for all
purposes hereof on the date of receipt or refusal to accept delivery. Addresses
for notices are as listed below. Any party may change the address to which
notices are to be sent by notice of such change to the other parties given as
provided herein.
 
(i) if to Lender:
 
Mercator Momentum Fund III, LP
555 South Flower Street, Suite 4200
Los Angeles, CA 90071
Attention: David F. Firestone
Telephone: (213) 533-8288
Telecopier: (213) 533-8285
 
- 19 -

--------------------------------------------------------------------------------


 
with a copy to:
 
Paula Winner Barnett, Esq.
17967 Boris Drive
Encino, CA 91316
Attention: Paula Winner Barnett, Esq.
Telephone: (818) 776-9881
Telecopier: (818) 743-7491
 
(ii) if to Borrower:
 
Medical Discoveries, Inc.
c/o Sunhaven Farms
30103 West Gwinn Road
Prosser, WA 99350
Attention: David R. Walker
Telephone: (509) 786-1013
Telecopier: (509) 786-1020
 
with a copy to:
 
Troy Gould PC
1801 Century Park East, Suite 1600
Los Angeles, CA 90067
Attention: Istvan Benko, Esq.
Telephone: (310) 789-1226
Telecopier: (310) 789-142
 
8.6  Jurisdiction. Any legal suit, action or proceeding against the Lender or
Borrower arising out of or relating to this Agreement or the other Loan
Documents shall be instituted in any federal or state court in Los Angeles
County, California. Borrower hereby waives any objection which it may now or
hereafter have to the laying of venue of any such suit, action or proceeding,
and Borrower hereby irrevocably submits to the jurisdiction of any such court in
any suit, action or proceeding. 
 
8.7  Headings. The Section headings used in this agreement are for convenience
of reference only and shall not affect the construction of this Loan Agreement.
 
8.8  Modifications in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision of this Loan Agreement, or consent
to any departure by the Lender therefrom, shall be effective unless in writing
and signed by the Lender and Borrower. Any amendment, modification or supplement
of or to any provision of this Loan Agreement, any waiver of any provision of
this Loan Agreement, and any consent to any departure by the Lender from the
terms of any provision of this Loan Agreement shall be effective only in the
specific instance and for the specific purpose for which made or given.
 
- 20 -

--------------------------------------------------------------------------------


 
8.9  Execution in Counterparts. This Loan Agreement and any amendments, waivers,
consents or supplements hereto may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when
so executed and delivered shall be deemed to be an original, but all such
counterparts shall constitute one and the same agreement.
 
8.10  Severability of Provisions. Any provision of this Loan Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.
 
8.11  WAIVER OF JURY TRIAL. THE PARTIES HERETO HEREBY WAIVE THE RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THIS LOAN
AGREEMENT, ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS. NO PARTY SHALL SEEK TO
CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED. THIS WAIVER IS
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY THE PARTIES, AND EACH PARTY
ACKNOWLEDGES THAT NEITHER THE OTHER PARTY NOR ANY PERSON ACTING ON BEHALF OF THE
OTHER PARTY HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF JURY
TRIAL. EACH PARTY HERETO ACKNOWLEDGES THAT (1) IT BARGAINED AT ARM'S LENGTH AND
IN GOOD FAITH, WITHOUT DURESS, (2) THAT THE PROVISIONS HEREOF SHALL BE SUBJECT
TO NO EXCEPTIONS WHATEVER, (3) THAT IT HAS BEEN REPRESENTED (OR HAS HAD THE
OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THIS LOAN AGREEMENT, THE OTHER
LOAN DOCUMENTS AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
SELECTED OF ITS OWN FREE WILL AND (4) THAT IT HAD THE OPPORTUNITY TO DISCUSS
THIS WAIVER WITH COUNSEL. EACH PARTY HERETO SPECIFICALLY ACKNOWLEDGES THAT NO
OTHER PARTY HAS IN ANY WAY AGREED WITH OR REPRESENTED TO ANY OTHER PARTY THAT
THE PROVISIONS OF THIS SECTION 6.11 WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.
EACH PARTY HERETO FURTHER ACKNOWLEDGES THAT IT HAS READ AND UNDERSTANDS THE
MEANING AND RAMIFICATIONS OF THIS WAIVER PROVISION AND AS EVIDENCE OF THIS FACT
SIGNS ITS INITIALS BELOW. THE PARTIES AGREE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT FOR EACH OF THEM TO ENTER INTO THE TRANSACTIONS AND THAT THIS WAIVER
SHALL BE EFFECTIVE AS TO ALL OF THE LOAN DOCUMENTS AND THE ENVIRONMENTAL
INDEMNITIES AS IF FULLY INCORPORATED THEREIN.
 
INITIALS: _______BORROWER: ______LENDER: ______
 
8.12  Governing Law. This Loan Agreement, the other Loan Documents and the
obligations arising hereunder and thereunder shall be governed by, and construed
in accordance with, the laws of the State of California applicable to contracts
made and performed in such state; specifically, without limitation, the law of
the State of California shall govern with respect to usury, the charging or
collection of interest, and the contracting for or receipt of interest or any
other sums for the use, loan or forbearance of the Loan or any other money as
provided herein or in any other Loan Documents.
 
- 21 -

--------------------------------------------------------------------------------


 
8.13  Brokers and Financial Advisors. Borrower and the Lender hereby represent
that they have dealt with no financial advisors, brokers, underwriters,
placement agents, agents or finders in connection with the transactions
contemplated by this Loan Agreement. Borrower and the Lender hereby agree to
indemnify and hold the other harmless from and against any and all claims,
liabilities, costs and expenses of any kind in any way relating to or arising
from a claim by any person or entity of the type specified above that such
person or entity acted on behalf of the indemnifying party in connection with
the transactions contemplated herein. The provisions of this Section 8.13 shall
survive the expiration and termination of this Loan Agreement and the repayment
of the Loan Amount.
 
8.14  No Joint Venture or Partnership. Borrower and the Lender intend that the
relationship created hereunder be solely that of borrower and lender. Nothing
herein is intended to create a joint venture, partnership, tenancy-in-common, or
joint tenancy relationship between Borrower and the Lender.
 
8.15  Conflict; Construction of Documents; Entire Agreement. The parties hereto
acknowledge that they were each represented by counsel in connection with the
negotiation and drafting of the Loan Documents and that the Loan Documents shall
not be subject to the principle of construing their meaning against the party
which drafted the same. This Loan Agreement, the Note, the other Loan Documents,
including any attachments, exhibits and schedules referred to therein,
constitute the entire agreement between the parties pertaining to the
subject matter thereof and supersede any and all prior agreements,
representations and understandings of the parties, written or oral. Except as
otherwise expressly provided in any Loan Document, to the extent of any conflict
or inconsistency between the terms of this Loan Agreement and the terms of any
other Loan Document, the terms hereof shall prevail.
 
8.16  Waiver of Notice. Borrower shall not be entitled to any notices of any
nature whatsoever from the Lender except with respect to matters for which this
Loan Agreement or the other Loan Documents specifically and expressly provide
for the giving of notice by the Lender to Borrower and except with respect to
matters for which Borrower is not, pursuant to applicable law, permitted to
waive the giving of notice. 
 
8.17  Fee and Expense Reimbursement and Direct Payment. 
 
(a)  Upon execution of this Loan Agreement, in accordance with the Letter
Agreement, Lender shall deposit $250,000 (the “Initial Draw-Down”) into
Advisors’ client trust account. Advisors shall pay the following from the
Initial Draw-Down: legal fees to Paula Winner Barnett, Esq., consulting fees to
the Advisors, and legal fees to Troy Gould PC, as reimbursement in full of
Lender’s costs and expenses incurred in connection with the Loan and other
transactions related to Borrower. The remaining Initial Draw-Down amount shall
be delivered to Borrower, less any customary bank charges.
 
- 22 -

--------------------------------------------------------------------------------


 
(b)  Following the execution of this Loan Agreement, Borrower shall from time to
time, on demand, reimburse Lender for, and hereby agrees to indemnify Lender
against, all liabilities, claims, debts, losses, demands, actions, suits,
charges, reasonable attorneys' fees, reasonable consultants' fees and other
expenses incurred by Lender in the exercise of its powers, rights and duties
hereunder and in enforcement and administration of the Loan, including, without
limitation, protecting Lender's security for the Loan, and payment of
obligations of Borrower which Lender may make, and in connection with any
refinancing of or restructuring of the Loan, including, but not limited to,
extensions, renewals, revisions or “workouts,” or if any bankruptcy, insolvency
or debtor-relief proceeding is commenced by or against Borrower, the fees and
expenses of legal counsel for Lender incurred in connection therewith,
including, but not limited to, attendance of such counsel at meetings of
creditors for the consideration of such proceedings, shall be recoverable from
Borrower upon demand; provided, however, that Borrower shall be under no
obligation to indemnify Lender against any liabilities, claims, debts, losses,
demands, actions, suits, charges, attorneys' fees, consultant's fees, and other
expenses resulting from gross negligence or willful misconduct on the part of
the Lender.
 
(c)  In the event that Borrower fails, within thirty (30) days after Lender's
demand to pay to Lender any sum advanced or expenses incurred by Lender pursuant
this Loan Agreement or under the other Loan Documents which is reimbursable by
Borrower under the terms of this Loan Agreement or any other Loan Document, the
amount of such advance or expense shall bear interest from the 31st day after
such Lender's demand at the Default Rate (as defined in the Note); provided,
however, that this provision shall be in addition to all other rights and
remedies of Lender hereunder and under the other Loan Documents and shall not be
deemed to limit Lender's right to compel prompt performance hereunder or
thereunder.


IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
executed by their duly authorized representatives, as of the date first above
written.



 
LENDER:
 
MERCATOR MOMENTUM FUND III, LP,
 
a California limited partnership
       
By:
 

--------------------------------------------------------------------------------

 
Name: David Firestone
  Title: General Partner        
BORROWER:
 
MEDICAL DISCOVERIES, INC.,
 
a Utah corporation
       
By:
 

--------------------------------------------------------------------------------

 
Name: David R. Walker
  Title: Chairman of the Board of Directors

 
- 23 -

--------------------------------------------------------------------------------


EXHIBIT A


FORM OF SECURED PROMISSORY NOTE



$[xxxx.00]
SEPTEMBER __, 2007

 
FOR VALUE RECEIVED, the undersigned, MEDICAL DISCOVERIES, INC., a Utah
corporation, having its place of business at ("Maker"), hereby promises to pay
to the order of Mercator Momentum Fund III LP, a California limited liability
partnership, having its principal place of business at 555 South Flower Street,
Suite 4200, Los Angeles, CA 90071 (together with their successors, assigns and
designees, the "Payee"), the principal sum of _____________ DOLLARS ($xxxx.00)
or the lesser amount advanced pursuant hereto, together with interest accrued
thereon, on or before December 14, 2007 (the "Maturity Date"). Unless otherwise
defined herein, capitalized terms used herein shall have the meanings ascribed
to such terms in that certain Loan and Security Agreement of even date herewith
between Maker and Payee (the "Loan Agreement").
 
Section 1.
 
RATE OF INTEREST AND REPAYMENT TERMS
 

1.1
Payments During Term.

 
(a)  Interest accruing under this Note shall become payable on a monthly basis,
and the principal shall be due on the on the Maturity Date.
 
(b)  Unless Maker shall prepay the entire outstanding balance of this Note in
the manner permitted by Section 1.03 below, then on or before 5:00PM. Pacific
Time on the Maturity Date, the entire outstanding balance of principal, all
accrued interest and all other amounts owed and unpaid hereunder shall be due
and payable.
 

1.2
Rate of Interest.

 
The principal balance of this Secured Promissory Note (this "Note") from time to
time outstanding shall bear interest at a per annum rate of twelve percent (12%)
(the "Contract Rate").
 

1.3
Prepayment During Term.

 
Maker may, from time to time, repay or prepay this Note, in whole or in part,
without penalty. Any prepayment of principal of this Note shall include accrued
interest. Any prepayment shall be applied first to satisfaction of any accrued
and unpaid interest and the balance shall be applied against the principal
balance hereof. Notwithstanding the stated Maturity Date, upon Payee’s written
request therefor, Maker shall prepay this Note on and as of the date of the
closing of the Eucodis Sale.
 
- 24 -

--------------------------------------------------------------------------------


 

1.4
Payments and Computations.

 
(a)  Maker shall make payment under this Note by bank wire transfer of
immediately available funds for the amount of such payment in lawful money of
the United States to Payee in accordance with the instructions given on Schedule
I, attached, or in such other manner and to such other address as Payee may from
time to time designate to Maker in writing.
 
(b)  Interest on the principal sum of the Note shall be computed on the basis of
a year of three hundred sixty (360) days and a month of thirty (30) days.
 
(c)  Whenever any payment to be made hereunder is stated to be due on a day
other than a Business Day (as hereinafter defined), such payment shall be made
on the next succeeding Business Day, and there shall be no additional charge for
such extension of time, which shall be deemed to be included in the computation
of interest at the Contract Rate. "Business Day" means a day other than a
Saturday or Sunday or a public or bank holiday on which state chartered banks
generally are closed in the State of California.
 

1.5
Default Rate of Interest.

 
Following the maturity of the indebtedness evidenced hereby, whether by
acceleration or otherwise, and following any Event of Default hereunder or under
any other Loan Document, after the delivery of any required notices and the
expiration of any applicable cure period, the unpaid principal amount hereof,
all unpaid interest thereon and other charges shall thereafter bear interest at
a rate equal to the lesser of the Contract Rate plus six percent (6%) per annum,
or the maximum rate permitted by law (hereafter referred to as the "Default
Rate"). The Default Rate shall also accrue upon any sums which Payee advances
hereunder or under the terms of the Loan Documents to protect its security for
this Note or otherwise assert or protect any of its rights and benefits under
the Loan Agreement. Interest at the Default Rate will be due from and including
the due date for such amounts and to, but excluding, the date Payee receives the
past due amount, any late charges and Default Rate interest in immediately
available funds. For purposes of this Note, the term "Event of Default" shall
have the same meaning ascribed to such term in, and shall include any event
which would constitute an Event of Default under, the Loan Agreement, and shall
include, without limitation, a breach under this Note, subject to any applicable
notice requirements and cure periods specified in the Loan Agreement.
 
Section 2.
 
SECURITY
 

2.1
Loan Documents.

 
This Note and Maker's obligations hereunder are secured by the Collateral (as
defined in the Loan Agreement). The Loan Agreement and all documents,
certificates, and instruments supporting, securing, evidencing or relating to
the indebtedness evidenced by this Note may be referred to herein collectively
as the "Loan Documents" and individually as a "Loan Document."
 
- 25 -

--------------------------------------------------------------------------------


 
Section 3.
 
GENERAL PROVISIONS
 

3.1
Acceleration on Default.

 
Following an Event of Default, the entire outstanding principal balance, all
accrued but unpaid interest hereunder, and all late charges and other amounts
owing hereunder but unpaid shall, at the option of Payee, become immediately due
and payable. Failure by the Payee to exercise such option shall not be a waiver
of the right to do so at any future time for the certain Event of Default giving
rise to Payee's right to accelerate or for any other Event of Default.
 

3.2
No Offset; Waiver of Notice, Etc.

 
All payments under this Note shall be made by Maker without deduction, offset,
abatement, suspension, deferment, diminution or reduction of any kind
whatsoever. Maker and all other persons, partnerships, corporations or other
legal entities liable now or at any time for the payment of the indebtedness
evidenced hereby expressly waive all notice, demand for payment, presentment for
payment, protest and notice of protest, notice of intent to accelerate, notice
of acceleration and diligence in collection and agree that the time of said
payment or any part thereof may be extended by Payee, and further agree that the
real or personal property security or any part thereof may be released by Payee
without in any way modifying, altering, releasing, affecting or limiting any
liens or security interests arising under any of the Loan Documents. The
nonexercise by Payee of any of the rights under this Note in any particular
instance shall not constitute a waiver of such rights in that or in any
subsequent instances.
 

3.3
Compliance with Usury Laws.

 
All agreements in this Note and in the Loan Documents are expressly limited so
that in no contingency or event whatsoever, whether by reason of advancement or
acceleration of maturity of the indebtedness evidenced hereby, or otherwise,
shall the amount paid or agreed to be paid hereunder or under the Loan Documents
for the use, forbearance or detention of money exceed the highest lawful rate
permitted under applicable usury laws. If, from any circumstance whatsoever,
fulfillment of any provisions of this Note or of any of the Loan Documents, at
the time performance of such provision shall be due, shall involve transcending
the limit of validity prescribed by law which a court of competent jurisdiction
may deem applicable to the indebtedness evidenced hereby, then, the obligation
to be fulfilled shall be reduced to the limit of such validity and if, from any
circumstance whatsoever, Payee or any holder of this Note shall ever receive as
interest an amount which would exceed the highest lawful rate, the receipt of
such excess shall be credited against the principal amount of the indebtedness
evidenced hereby to which the same may lawfully be credited, and any portion of
such excess not capable of being so credited shall be rebated to Maker.
 
- 26 -

--------------------------------------------------------------------------------


 

3.4
Governing Law.

 
This Note is to be governed by and construed in accordance with the laws of the
State of California applicable to agreements made and to be performed wholly
within the State of California.
 

3.5
Waiver of Jury Trial.

 
Maker hereby waives the right to a trial by jury in any action or proceeding
based upon, or related to, the subject matter of this Note. Maker shall not seek
to consolidate any such action in which a jury trial has been waived, with any
other action in which a jury trial cannot or has not been waived. This waiver is
knowingly, intentionally and voluntarily made by Maker, and Maker acknowledges
that neither Payee nor any person acting on behalf of Payee has made any
representations of fact to induce this waiver of jury trial. Maker acknowledges
that 1) it bargained at arm's length and in good faith, without duress, 2) that
the provisions hereof shall be subject to no exceptions whatever, 3) that it has
been represented (or has had the opportunity to be represented) in the signing
of this Note and in the making of this waiver by independent legal counsel,
selected of its own free will and 4) that it had the opportunity to discuss this
waiver with counsel. Maker specifically acknowledges that no party has in any
way agreed with or represented to any other party that the provisions of this
Section 3.05 will not be fully enforced in all instances. Maker further
acknowledges that it has read and understands the meaning and ramifications of
this waiver provision and as evidence of this fact signs its initials.
 
______ ______ ______
 
Maker's Initials
 

3.6
Payee.

 
All references to "Payee" in this Note shall be deemed to refer to and include
the original Payee under this Note, and any heirs, administrators or assigns,
other successors in interest to the original Payee or any other holder of this
Note, which successors and assigns are permitted pursuant to the terms of the
Agreement.
 

3.7
Costs of Enforcement.

 
On demand, Maker shall pay or reimburse Payee for the payment of any costs or
expenses (including in-house and reasonable outside attorneys' fees and
disbursements) incurred or expended by Payee in connection with or incidental to
(i) any Event of Default by Maker, or (ii) the exercise or enforcement by or on
behalf of Payee of any of its rights or remedies or Maker's obligations under
this Note, the Agreement or the other Loan Documents, including (x) the
enforcement, compromise or settlement of the obligations of this Note, (y) if
prompted by an act or omission of Maker, all actions taken by Payee to protect
its security under this Note, the Agreement and the other Loan Documents,
including but not limited to consultation with an attorney whether or not the
matter prompting such consultation is eventually involved in litigation, and (z)
the defense or assertion of the rights or claims of any Payee hereunder, whether
by litigation (including litigation in a United States Bankruptcy Court) or
otherwise.
 
- 27 -

--------------------------------------------------------------------------------


 

3.8
Assignment of this Note.

 
Maker hereby acknowledges and agrees that Payee may assign or otherwise transfer
all or any portion of its rights under this Note to one or more institutional
investors or the affiliates thereof or to one or more of its affiliates or
wholly-owned subsidiaries. Any assignee shall have the same rights and
privileges under this Note as if said assignee were the original payee hereof.
 

3.9
No Oral Modification.

 
This Note may not be amended, cancelled, discharged, extended or modified except
in writing.

        MAKER:       MEDICAL DISCOVERIES, INC., a Utah corporation    
    By:  
 

--------------------------------------------------------------------------------

    Name:  David R. Walker       Title:  Chairman of the Board of Directors

 
 
****************************



SCHEDULE I
PAYEE PAYMENT INSTRUCTIONS


- 28 -

--------------------------------------------------------------------------------


 
EXHIBIT B


LETTER AGREEMENT

 
Dated as of September __, 2007


Emmes Group Consulting LLC
92 Natoma Street, Suite 200
San Francisco, CA 94105


Re: PERMITTED PAYMENTS BY MEDICAL DISCOVERIES, INC. UNDER $1,000,000 CREDIT
FACILITY
 
Ladies and Gentlemen:
 
Reference hereby is made to (i) that certain credit facility (the “Loan
Agreement”) and corresponding promissory note dated as of the date hereof (the
“Note”), made by Medical Discoveries, Inc., a Utah corporation (hereinafter
“Borrower”), payable to the order of Mercator Momentum Fund III, LP, a
California limited partnership (together with its successors, assigns, and
designees, hereinafter “Lender”). Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the Note.


Whereas, (i) in accordance with the terms and conditions of the Loan Agreement
and Note, the Lender wishes to advance certain amounts in favor of Borrower to
the Emmes Group’s client trust account established at Bank of America NT&SA,
Market-New Montgomery Branch, San Francisco, California, (ii) in accordance with
such terms and conditions, in order to obtain a loan advance under the Loan
Agreement and Note, Borrower shall from time to time deliver a borrowing
certificate (each a “Borrowing Certificate”), and (iii) the Lender and Borrower
wish to engage Emmes Group Consulting LLC, a California limited liability
company (“Advisors”), to receive each such Borrowing Certificate and such
information and to disburse the loan advances in the manner set forth in this
Letter Agreement (this “Agreement”), and Advisors wish to accept such
engagement. Each Borrowing Certificate shall contain the following information
and statements: (a) The amount of the advance that Borrower desires to borrow
under the Loan; (ii) The purpose for which the advances will be used; (iii) A
representation that the Borrower is not in default under the Note and that all
of the representations and warranties in the Loan Agreement are, as of the date
of the Borrowing Certificate, true and correct.


NOW, THEREFORE, for and in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agrees as follows:
 
1.  Term. The term of this Agreement (the “Term”) shall commence on the date
hereof under the Note and shall continue thereafter until 10 calendar days
following the Maturity Date of the Note, unless terminated earlier by (a)
Advisors upon written notice to Lender and Borrower, or (b) by mutual agreement
by and among Advisors and the Lender and Borrower.
 
2.  Engagement and Duties. The Lender and Borrower hereby engages Advisors to
perform the following services (the “Services”): (a) Lender agrees to deliver to
Advisors a total of $1,000,000 (the “Loan Amount”), to be delivered on the
schedule set forth in Exhibit C of the Loan Agreement; (b) Advisors shall
deposit all funds received from the Lender hereunder in the Emmes Group’s client
trust account established at Bank of America NT&SA, Market-New Montgomery
Branch, San Francisco, California; (c) Advisors shall take delivery of each
Borrowing Certificate delivered, from time to time, pursuant to the Note from
Borrower and any other information delivered in connection therewith; (d)
Advisors shall review each such Borrowing Certificate and such information and,
if the Release Conditions are met, shall thereafter promptly release the amount
loan proceeds specified under the Borrowing Certificate to the Borrower; and (e)
on December 15, 2007, Advisors shall return to Lender any portion of the Loan
Amount that has not been disbursed to Borrower prior to that date. For the
purposes hereof, the “Release Conditions” shall mean the satisfaction of both of
the following conditions: (i) The amounts requested under the Borrowing
Certificate matches or is less than, in the aggregate, the amounts set forth in
the Use of Proceeds Plan attached to the Loan Agreement as Schedule 3.16; and
(ii) the Borrower’s intended use of proceeds as described in the Borrowing
Certificate is listed on Schedule 3.16 as an approved use of the Loan advances.
Advisor’s duties under this Agreement shall be performed in such manner as
Advisors deem necessary or appropriate in their reasonable judgment. In
providing this service, the Lender and Borrower both agree that Advisor is in no
way serving as an executive officer of the Borrower or in any way managing the
business of the Borrower.
 
- 29 -

--------------------------------------------------------------------------------


 
3.  Expenses and Indemnification. During the Term, the Borrower, shall reimburse
Advisors for all reasonable business expenses incurred in connection with the
provision of the Services in accordance herewith. The Lender and Borrower,
jointly and severally, shall indemnify and hold Advisors, its principals,
officers, shareholders, members, employees, consultants, and agents harmless
from and against any and all liability, demands, claims, actions, losses,
interest, costs of defense and expenses (including, without limitation,
reasonable attorneys’ fees and any claims by the Borrower or the Lender)
(collectively, the “Liabilities”), which arise out of or in connection with this
Agreement or any of the Note, including without limitation the acceptance of
this Agreement and Advisor’s performance of any of the Services or any other
duties hereunder, except such Liabilities as may directly result from the
willful misconduct or gross negligence of Advisors. Promptly after receipt by
Advisors of notice of any demand or claim or the commencement of any action,
suit or proceeding relating to this Agreement, Advisors shall promptly notify
Lender and Borrower thereof in writing. IT IS EXPRESSLY THE INTENT OF THE LENDER
AND BORROWER TO JOINTLY AND SEVERALLY INDEMNIFY ADVISORS AND ITS PRINCIPALS,
DIRECTORS, OFFICERS, SHAREHOLDERS, MEMBERS AND EMPLOYEES AND CONSULTANTS AND
AGENTS FROM ERRORS IN JUDGMENT OR OTHER ACTS OR OMISSIONS NOT AMOUNTING TO
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.
 
4.  Representations and Warranties. Each party to this Agreement represents and
warrants to the other party as follows: (a) it is a legal entity duly organized
and validly existing under the laws of the jurisdiction in which it was
organized and has all requisite corporate or limited liability company power to
enter into this Agreement; (b) neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated herein nor
compliance by it with any of the provisions hereof will: (i) violate any order,
writ, injunction, decree, law, statute, rule or regulation applicable to it or
(ii) require the consent, approval, permission or other authorization of, or
qualification or filing with or notice to, any court, arbitrator or other
tribunal or any governmental, administrative, regulatory or self-regulatory
agency or any other third party; (c) this Agreement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
agreement.
 
5.  Survival of Agreement. The Lender’s and Borrower’s obligations set forth in
this Agreement shall survive the expiration, termination, or supersession of
this Agreement.
 
6.  Choice of Law; Counterparts. THE VALIDITY OF THIS AGREEMENT, THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF LENDER
AND ADVISORS WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO
SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CALIFORNIA, WITHOUT REFERENCE TO CONFLICTS OF LAW
PRINCIPLES EXCEPT TO THE EXTENT NECESSARY TO ENFORCE THIS CHOICE OF LAW
PROVISION. This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts. Each of such counterparts shall be
deemed to be an original, and all of such counterparts, taken together, shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this letter by telefacsimile shall be equally effective as delivery of a
manually executed counterpart.
 
- 30 -

--------------------------------------------------------------------------------


 
 7.  Assignment; Entire Agreement. Except as specifically stated in this
Agreement, neither this Agreement nor any of the rights, interests or
obligations of any party hereunder shall be assigned or delegated by either
party without the prior written consent of the other party, not to be
unreasonably withheld. Any unauthorized assignment or delegation shall be null
and void. This Agreement constitutes the full and entire understanding and
agreement among the parties hereto with regard to the subjects hereof and
thereof and no party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein
 
Please acknowledge your acceptance and agreement to the terms of this Agreement
by returning a duly executed counterpart of this Agreement to us.


 
Very truly yours,

        MERCATOR MOMENTUM FUND III, LP, as a Lender    
    By:  
 

--------------------------------------------------------------------------------

  Name:  David Firestone  
Title:  General Partner

      MEDICAL DISCOVERIES, INC., as a Borrower    
    By:  
 

--------------------------------------------------------------------------------

  Name: David R. Walker  
Title: Chairman of the Board of Directors

 


Accepted and agreed to, as Advisors
as of the date first above written:


EMMES GROUP CONSULTING LLC




By:
   
Name: Martin F. Schroeder
Title: EVP & Managing Director

 
- 31 -

--------------------------------------------------------------------------------


 
EXHIBIT C


DRAW-DOWN SCHEDULE


- 32 -

--------------------------------------------------------------------------------


 
WARRANT TO PURCHASE COMMON STOCK


EXHIBIT D


FORM OF NEW WARRANT


THIS WARRANT AND THE SECURITIES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THEY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAWS OR THE AVAILABILITY OF AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
WARRANT TO PURCHASE COMMON STOCK
 
Number of Shares:
Up to _____ shares (subject to adjustment)
   
Warrant Price:
$0.01 per share
   
Issuance Date:
September 7, 2007
   
Expiration Date:
September 30, 2013

 
THIS WARRANT CERTIFIES THAT for value received, _______________ or its
registered assigns (hereinafter called the “Holder”) is entitled to purchase
from Medical Discoveris, Inc., a Utah corporation (hereinafter called the
“Company”), the above referenced number of fully paid and nonassessable shares
(the “Shares”) of common stock, par value $0.01 per share (the “Common Stock”)
of Company, at the Warrant Price per Share referenced above; the number of
shares purchasable upon exercise of this Warrant referenced above being subject
to adjustment from time to time as described herein. This Warrant is issued in
connection with that certain Loan Agreement dated as of September 7, 2007, by
and among the Company, Holder and the other parties therein named (the “Loan
Agreement”). The exercise of this Warrant shall be subject to the provisions,
limitations and restrictions contained herein.
 
Section 1.   Term and Exercise.
 
1.1  Term. This Warrant is exercisable in whole or in part (but not as to any
fractional share of Common Stock), at any time and from time to time after the
date hereof prior to 6:00 p.m. on the Expiration Date set forth above.
 
1.2  Warrant Price. The Warrant shall be exercisable at the Warrant Price
described above.
 
1.3  Maximum Number of Shares. The maximum number of Shares of Common Stock
exercisable pursuant to this Warrant is ______________ Shares. However,
notwithstanding anything herein to the contrary, in no event shall the Holder be
permitted to exercise this Warrant for a number of Shares greater than the
number that would cause the aggregate beneficial ownership of the Company’s
Common Stock (calculated pursuant to Rule 13d-3 of the Securities Exchange Act
of 1934, as amended) of the Holder and all persons affiliated with the Holder to
equal 9.99% of the Company’s Common Stock then outstanding.
 
1.4  Procedure for Exercise of Warrant. Holder may exercise this Warrant by
delivering the following to the principal office of the Company in accordance
with Section 5.1 hereof: (i) a duly executed Notice of Exercise in substantially
the form attached as Schedule A, (ii) payment of the Warrant Price then in
effect for each of the Shares being purchased, as designated in the Notice of
Exercise, and (iii) this Warrant. Payment of the Warrant Price may be in cash,
certified or official bank check payable to the order of the Company, or wire
transfer of funds to the Company’s account (or any combination of any of the
foregoing) in the amount of the Warrant Price for each share being purchased.
 
1.5  Delivery of Certificate and New Warrant. In the event of any exercise of
the rights represented by this Warrant, a certificate or certificates for the
shares of Common Stock so purchased, registered in the name of the Holder or
such other name or names as may be designated by the Holder, together with any
other securities or other property which the Holder is entitled to receive upon
exercise of this Warrant, shall be delivered to the Holder hereof, at the
Company’s expense, within a reasonable time, not exceeding fifteen (15) calendar
days, after the rights represented by this Warrant shall have been so exercised;
and, unless this Warrant has expired, a new Warrant representing the number of
Shares (except a remaining fractional share), if any, with respect to which this
Warrant shall not then have been exercised shall also be issued to the Holder
hereof within such time. The person in whose name any certificate for shares of
Common Stock is issued upon exercise of this Warrant shall for all purposes be
deemed to have become the holder of record of such shares on the date on which
the Warrant was surrendered and payment of the Warrant Price was received by the
Company, irrespective of the date of delivery of such certificate, except that,
if the date of such surrender and payment is on a date when the stock transfer
books of the Company are closed, such person shall be deemed to have become the
holder of such Shares at the close of business on the next succeeding date on
which the stock transfer books are open.
 
1.6  Restrictive Legend. Each certificate for Shares shall bear a restrictive
legend in substantially the form as follows, together with any additional legend
required by (i) any applicable state securities laws and (ii) any securities
exchange upon which such Shares may, at the time of such exercise, be listed:
 
“The shares of stock evidenced by this certificate have not been registered
under the U.S. Securities Act of 1933, as amended, and may not be offered, sold,
pledged or otherwise transferred ("transferred") in the absence of such
registration or an applicable exemption therefrom. In the absence of such
registration, such shares may not be transferred unless, if the Company
requests, the Company has received a written opinion from counsel in form and
substance satisfactory to the Company stating that such transfer is being made
in compliance with all applicable federal and state securities laws.”
 
Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend shall also bear such legend unless, in the
opinion of counsel for the Holder thereof (which counsel shall be reasonably
satisfactory to the Company), the securities represented thereby are not, at
such time, required by law to bear such legend.
 
- 33 -

--------------------------------------------------------------------------------


 
1.7  Fractional Shares. No fractional Shares shall be issuable upon exercise or
conversion of the Warrant and the number of Shares to be issued shall be rounded
down to the nearest whole Share. If a fractional share interest arises upon any
exercise or conversion of the Warrant, the Company shall eliminate such
fractional share interest by paying to Holder an amount computed by multiplying
the fractional interest by the Warrant Price of a full Share then in effect.
 
1.8  Cashless Exercise.
 
(a)  Holder may, at its option, in lieu of paying the Warrant Price upon
exercise of this Warrant pursuant to Section 1.4 hereof, elect to instead to
receive a number of Shares computed using the following formula:
 
X=Y(A-B)
   A


Where X= the number of Shares issuable to Holder upon exercise of this Warrant
under this Section 1.8, Y=the number of Shares issuable to Holder upon exercise
of this Warrant under Section 1.4 herof, A=the Fair Market Value (as defined
below) of one Share of Common Stock as of the exercise date; and B=the Warrant
Price of one Share of Common Stock.
 
(b)  For purposes of this Section 1.8, "Fair Market Value" of one Share of
Common Stock as of a particular date shall be determined as follows: (i) if
traded on a national securities exchange or through the Nasdaq Stock Market, the
Fair Market Value shall be deemed to be the volume weighted average closing
price of the Common Stock on such exchange as of five business days immediately
prior to such date (or if no reported sales took place on such day, the last
date on which any such sales took place prior to the date of exercise); (ii) if
traded over-the-counter or the Pink Sheets but not on the Nasdaq Stock Market,
the "Fair Market Value" shall be deemed to be the average of the closing price
as of five business days immediately prior to such date; and (iii) if there is
no active market public market, the "Fair Market Value' shall the fair market,
as mutually determined by the Holder and the Company or, if the Holder and the
Company are unable to reach such agreement, as determined by a nationally
recognized independent investment banker or valuation consultant (which has not
been retained by the Company or any of its affiliates for the past two years
preceding such determination) mutually acceptable to Holder and Company.
 
Section 2.  Representations, Warranties and Covenants.
 
2.1  Representations and Warranties.
 
(a)  The Company is a corporation duly organized, validly existing and in good
standing under the laws of its state of incorporation and has all necessary
power and authority to perform its obligations under this Warrant;
 
(b)  The execution, delivery and performance of this Warrant has been duly
authorized by all necessary actions on the part of the Company and constitutes
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms; and
 
(c)  This Warrant does not violate and is not in conflict with any of the
provisions of the Company’s Articles of Incorporation, Bylaws and any
resolutions of the Company’s Board of Directors or stockholders, or any
agreement of the Company, and no event has occurred and no condition or
circumstance exists that might (with or without notice or lapse of time)
constitute or result directly or indirectly in such a violation or conflict.
 
2.2  Issuance of Shares. The Company covenants and agrees that all shares of
Common Stock that may be issued upon the exercise of the rights represented by
this Warrant will, upon issuance, be validly issued, fully paid and
nonassessable, and free from all taxes, liens and charges with respect to the
issue thereof. The Company further covenants and agrees that it will pay when
due and payable any and all federal and state taxes which may be payable in
respect of the issue of this Warrant or any Common Stock or certificates
therefor issuable upon the exercise of this Warrant excluding the Holder's
income and other taxes not directly relating to the issuance of the Warrant or
Common Stock. The Company further covenants and agrees that the Company will at
all times have authorized and reserved, free from preemptive rights, a
sufficient number of shares of Common Stock to provide for the exercise in full
of the rights represented by this Warrant. If at any time the number of
authorized but unissued shares of Common Stock of the Company shall not be
sufficient to effect the exercise of the Warrant in full, subject to the
limitations set forth in Section 1.3 hereto, then the Company will take all such
corporate action as may, in the opinion of counsel to the Company, be necessary
or advisable to increase the number of its authorized shares of Common Stock as
shall be sufficient to permit the exercise of the Warrant in full, subject to
the limitations set forth in Section 1.3 hereto, including without limitation,
using its best efforts to obtain any necessary stockholder approval of such
increase. The Company further covenants and agrees that if any shares of capital
stock to be reserved for the purpose of the issuance of shares upon the exercise
of this Warrant require registration with or approval of any governmental
authority under any federal or state law before such shares may be validly
issued or delivered upon exercise, then the Company will in good faith and as
expeditiously as possible endeavor to secure such registration or approval, as
the case may be. If and so long as the Common Stock issuable upon the exercise
of this Warrant is listed on any national securities exchange or the Nasdaq
Stock Market, the Company will, if permitted by the rules of such exchange or
market, list and keep listed on such exchange or market, upon official notice of
issuance, all shares of such Common Stock issuable upon exercise of this
Warrant.
 
Section 3.  Other Adjustments.
 
3.1  Subdivision or Combination of Shares. In case the Company shall at any time
subdivide its outstanding Common Stock into a greater number of shares, the
Warrant Price in effect immediately prior to such subdivision shall be
proportionately reduced, and the number of Shares subject to this Warrant shall
be proportionately increased, and conversely, in case the outstanding Common
Stock of the Company shall be combined into a smaller number of shares, the
Warrant Price in effect immediately prior to such combination shall be
proportionately increased, and the number of Shares subject to this Warrant
shall be proportionately decreased.
 
3.2  Dividends in Common Stock, Other Stock or Property. If at any time or from
time to time the holders of Common Stock (or any shares of stock or other
securities at the time receivable upon the exercise of this Warrant) shall have
received or become entitled to receive, without payment therefor:
 
(a)  Common Stock, Options or any shares or other securities which are at any
time directly or indirectly convertible into or exchangeable for Common Stock,
or any rights or options to subscribe for, purchase or otherwise acquire any of
the foregoing by way of dividend or other distribution;
 
(b)  any cash paid or payable otherwise than as a regular cash dividend; or
 
(c)  Common Stock or additional shares or other securities or property
(including cash) by way of spin-off, split-up, reclassification, combination of
shares or similar corporate rearrangement (other than Common Stock issued as a
stock split or adjustments in respect of which shall be covered by the terms of
Section 3.1 above) or additional shares, other securities or property issued in
connection with a Change (as defined below) (which shall be covered by the terms
of Section 3.3 below), then and in each such case, the Holder hereof shall, upon
the exercise of this Warrant, be entitled to receive, in addition to the number
of shares of Common Stock receivable thereupon, and without payment of any
additional consideration therefor, the amount of stock and other securities and
property (including cash in the cases referred to in clause (b) above and this
clause (c)) which such Holder would hold on the date of such exercise had such
Holder been the holder of record of such Common Stock as of the date on which
holders of Common Stock received or became entitled to receive such shares or
all other additional stock and other securities and property.
 
3.3  Reorganization, Reclassification, Consolidation, Merger or Sale. If any
recapitalization, reclassification or reorganization of the share capital of the
Company, or any consolidation or merger of the Company with another corporation,
or the sale of all or substantially all of its shares and/or assets or other
transaction (including, without limitation, a sale of substantially all of its
assets followed by a liquidation) shall be effected in such a way that holders
of Common Stock shall be entitled to receive shares, securities or other assets
or property (a “Change”), then, as a condition of such Change, lawful and
adequate provisions shall be made by the Company whereby the Holder hereof shall
thereafter have the right to purchase and receive (in lieu of the Common Stock
of the Company immediately theretofore purchasable and receivable upon the
exercise of the rights represented hereby) such shares, securities or other
assets or property as may be issued or payable with respect to or in exchange
for the number of outstanding Common Stock which such Holder would have been
entitled to receive had such Holder exercised this Warrant immediately prior to
the consummation of such Change. The Company or its successor shall promptly
issue to Holder a new Warrant for such new securities or other property. The new
Warrant shall provide for adjustments which shall be as nearly equivalent as may
be practicable to give effect to the adjustments provided for in this Section 3
including, without limitation, adjustments to the Warrant Price and to the
number of securities or property issuable upon exercise of the new Warrant. The
provisions of this Section 3.3 shall similarly apply to successive Changes.
 
- 34 -

--------------------------------------------------------------------------------


 
Section 4.  Ownership and Transfer.
 
4.1  Ownership of This Warrant. The Company may deem and treat the person in
whose name this Warrant is registered as the holder and owner hereof
(notwithstanding any notations of ownership or writing hereon made by anyone
other than the Company) for all purposes and shall not be affected by any notice
to the contrary until presentation of this Warrant for registration of transfer
as provided in this Section 4.
 
4.2  Transfer and Replacement. This Warrant and all rights hereunder are
transferable in whole or in part upon the books of the Company by the Holder
hereof in person or by duly authorized attorney, and a new Warrant or Warrants,
of the same tenor as this Warrant but registered in the name of the transferee
or transferees (and in the name of the Holder, if a partial transfer is
effected) shall be made and delivered by the Company upon surrender of this
Warrant duly endorsed, at the office of the Company in accordance with Section
5.1 hereof. Upon receipt by the Company of evidence reasonably satisfactory to
it of the loss, theft or destruction, and, in such case, of indemnity or
security reasonably satisfactory to it, and upon surrender of this Warrant if
mutilated, the Company will make and deliver a new Warrant of like tenor, in
lieu of this Warrant; provided that if the Holder hereof is an instrumentality
of a state or local government or an institutional holder or a nominee for such
an instrumentality or institutional holder an irrevocable agreement of indemnity
by such Holder shall be sufficient for all purposes of this Warrant, and no
evidence of loss or theft or destruction shall be necessary. This Warrant shall
be promptly cancelled by the Company upon the surrender hereof in connection
with any transfer or replacement. Except as otherwise provided above, in the
case of the loss, theft or destruction of a Warrant, the Company shall pay all
expenses, taxes and other charges payable in connection with any transfer or
replacement of this Warrant, other than income taxes and stock transfer taxes
(if any) payable in connection with a transfer of this Warrant, which shall be
payable by the Holder. Holder will not transfer this Warrant and the rights
hereunder except in compliance with federal and state securities laws and except
after providing evidence of such compliance reasonably satisfactory to the
Company.
 
Section 5.  Miscellaneous Provisions.
 
5.1  Notices. Any notice or other document required or permitted to be given or
delivered to the Holder shall be delivered or forwarded to the Holder at c/o
M.A.G. Capital, LLC, 555 South Flower Street, Suite 4200, Los Angeles,
California 90071, Attention: David F. Firestone (Facsimile No. 213/553-8285), or
to such other address or number as shall have been furnished to the Company in
writing by the Holder, with a copy to Paula Winner Barnett, Esq., 17967 Boris
Drive, Encio, CA 91316 (Facsimile No. 818/743-7491). Any notice or other
document required or permitted to be given or delivered to the Company shall be
delivered or forwarded to the Company at Medical Discoveries, Inc. c/o Sunhaven
Farms 30103 West Gwinn Road, Prosser, WA 99350 (Facsimile No. 509/786-2010), or
to such other address or number as shall have been furnished to Holder in
writing by the Company or to the Company by Holder, with copy to Troy Gould PC,
1801 Century Park East, Suite 1600, Los Angeles, CA 90067, Attention: Istvan
Benko, Esq. (Facsimile No. 310/789-1426).
 
5.2  All notices, requests and approvals required by this Warrant shall be in
writing and shall be conclusively deemed to be given (i) when hand-delivered to
the other party, (ii) when received if sent by facsimile at the address and
number set forth above; provided that notices given by facsimile shall not be
effective, unless either (a) a duplicate copy of such facsimile notice is
promptly given by depositing the same in the mail, postage prepaid and addressed
to the party as set forth below or (b) the receiving party delivers a written
confirmation of receipt for such notice by any other method permitted under this
paragraph; and further provided that any notice given by facsimile received
after 5:00 p.m. (recipient’s time) or on a non-business day shall be deemed
received on the next business day; (iii) five (5) business days after deposit in
the United States mail, certified, return receipt requested, postage prepaid,
and addressed to the party as set forth below; or (iv) the next business day
after deposit with an international overnight delivery service, postage prepaid,
addressed to the party as set forth below with next business day delivery
guaranteed; provided that the sending party receives confirmation of delivery
from the delivery service provider.
 
5.3  No Rights as Shareholder; Limitation of Liability. This Warrant shall not
entitle the Holder to any of the rights of a shareholder of the Company except
upon exercise in accordance with the terms hereof. No provision hereof, in the
absence of affirmative action by the Holder to purchase shares of Common Stock,
and no mere enumeration herein of the rights or privileges of the Holder, shall
give rise to any liability of the Holder for the Warrant Price hereunder or as a
shareholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.
 
5.4  Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of California as applied to agreements
among California residents made and to be performed entirely within the State of
California, without giving effect to the conflict of law principles thereof.
 
5.5  Binding Effect on Successors. This Warrant shall be binding upon any
corporation succeeding the Company by merger, consolidation or acquisition of
all or substantially all of the Company’s assets and/or securities. All of the
obligations of the Company relating to the Shares issuable upon the exercise of
this Warrant shall survive the exercise and termination of this Warrant. All of
the covenants and agreements of the Company shall inure to the benefit of the
successors and assigns of the Holder.
 
5.6  Waiver, Amendments and Headings. This Warrant and any provision hereof may
be changed, waived, discharged or terminated only by an instrument in writing
signed by both parties (either generally or in a particular instance and either
retroactively or prospectively). The headings in this Warrant are for purposes
of reference only and shall not affect the meaning or construction of any of the
provisions hereof.
 
5.7  Jurisdiction. Each of the parties irrevocably agrees that any and all suits
or proceedings based on or arising under this Agreement may be brought only in
and shall be resolved in the federal or state courts located in the City of Los
Angeles, California and consents to the jurisdiction of such courts for such
purpose. Each of the parties irrevocably waives the defense of an inconvenient
forum to the maintenance of such suit or proceeding in any such court. Each of
the parties further agrees that service of process upon such party mailed by
first class mail to the address set forth in Section 5.1 shall be deemed in
every respect effective service of process upon such party in any such suit or
proceeding. Nothing herein shall affect the right of a Holder to serve process
in any other manner permitted by law. Each of the parties agrees that a final
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner.
 
5.8  Attorneys' Fees and Disbursements. If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party or parties shall be entitled to receive from the other party or parties
reasonable attorneys’ fees and disbursements in addition to any other relief to
which the prevailing party or parties may be entitled.
 
- 35 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer this 7th day of September, 2007.

   
COMPANY:
    MEDICAL DISCOVERIES, INC.    
    By  
 

--------------------------------------------------------------------------------

      Print Name: David R. Walker      
Title: Chairman of the Board of Directors


 
- 36 -

--------------------------------------------------------------------------------


 
SCHEDULE A
 
FORM OF NOTICE OF EXERCISE


[To be signed only upon exercise of the Warrant]


TO BE EXECUTED BY THE REGISTERED HOLDER
TO EXERCISE THE WITHIN WARRANT



The undersigned hereby elects to purchase _____________ shares of Common Stock
(the “Shares”) of MultiCell Technologies, Inc. under the Warrant to Purchase
Common Stock dated September 7, 2007, which the undersigned is entitled to
purchase pursuant to the terms of such Warrant. The undersigned has delivered
$________________, the aggregate Warrant Price for _____________ Shares
purchased herewith, in full in cash or by certified or official bank check or
wire transfer.


Please issue a certificate or certificates representing such shares of Common
Stock in the name of the undersigned or in such other name as is specified below
and in the denominations as is set forth below:



   
[Type Name of Holder as it should appear on the stock certificate]
     
[Requested Denominations - if no denomination is specified, a single certificate
will be issued]
     
The initial address of such Holder to be entered on the books of Company shall
be:
             

 
The undersigned hereby represents and warrants that the undersigned is acquiring
such shares for his own account for investment purposes only, and not for resale
or with a view to distribution of such shares or any part thereof.



 
By:
    
Print Name:
   
Title:
     
Dated:
   

 
- 37 -

--------------------------------------------------------------------------------




FORM OF ASSIGNMENT
(ENTIRE)


[To be signed only upon transfer of entire Warrant]


TO BE EXECUTED BY THE REGISTERED HOLDER
TO TRANSFER THE WITHIN WARRANT

 
FOR VALUE RECEIVED ___________________________ hereby sells, assigns and
transfers unto _______________________________ all rights of the undersigned
under and pursuant to the within Warrant, and the undersigned does hereby
irrevocably constitute and appoint _____________________ Attorney to transfer
the said Warrant on the books of ________ _________, with full power of
substitution.
 
 

--------------------------------------------------------------------------------

[Type Name of Holder]

 
By:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

 
Dated:

--------------------------------------------------------------------------------

 
NOTICE
 
The signature to the foregoing Assignment must correspond exactly to the name as
written upon the face of the within Warrant, without alteration or enlargement
or any change whatsoever.


- 38 -

--------------------------------------------------------------------------------

